Opinion issued August 5, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00985-CR
                             ———————————
                    MANUEL LOPEZ VARGAS, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                       Trial Court Case No. 18-CR-0841


                           MEMORANDUM OPINION

      Appellant, Manuel Lopez Vargas, was charged by indictment with the felony

offense of continuous sexual abuse of a child. See TEX. PENAL CODE § 21.02.

Appellant pleaded not guilty, proceeded to jury trial, and was convicted of the lesser-

included offense of aggravated sexual assault of a child. See TEX. PENAL CODE
§ 22.021. Per appellant’s election, the trial court assessed punishment, and sentenced

appellant to 30 years’ imprisonment. This sentence is within the applicable range.

Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with an Anders brief stating that the record presents no reversible error and that,

therefore, the appeal is without merit and is frivolous. See Anders v. California, 386

U.S. 738 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying this Court with references to the

record and legal authority. See id. at 744; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and that he is unable to advance any grounds of error that warrant reversal.

See Anders, 386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has certified that he mailed a copy of the motion to

withdraw and the Anders brief to appellant and informed appellant of his right to file

a response and to access the record. See In re Schulman, 252 S.W.3d 403, 408 (Tex.

Crim. App. 2008). Furthermore, counsel certified that he sent appellant the form

motion for pro se access to the records for his response. See Kelly v. State, 436

S.W.3d 313, 322 (Tex. Crim. App. 2014). Appellant was provided a copy of the

record but did not file a pro se response.


                                             2
      We have independently reviewed the entire record in this appeal and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

28 (Tex. Crim. App. 2005) (reviewing court is not to address merits of each claim

raised in Anders brief or pro se response after determining there are no arguable

grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may challenge a

holding that there are no arguable grounds for appeal by filing a petition for

discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178

S.W.3d at 827 n.6.

      Although there is no reversible error in this case, the Court must correct the

judgment to reflect the statute of conviction. The record is clear that appellant was

convicted of the offense of aggravated sexual assault of a child, but we note that the

trial court’s judgment contains a typographical error citing the “Statute for Offense”

as “22.02(a)(2)(B)” of the Texas Penal Code rather than 22.021(a)(2)(B).1 This court



1
      Section 22.02 is the provision for aggravated assault. See TEX. PENAL CODE § 22.01.
      It does not have a subsection (a)(2)(B).

                                           3
has the power to modify an incorrect judgment to make the record speak the truth

when we have the necessary information to do so. See TEX. R. APP. P. 43.2(b); Bigley

v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Jackson v. State, 288

S.W.3d 60, 64 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d). This includes the

authority to reform a judgment to reflect the correct offense. See, e.g., Jackson, 288

S.W.3d at 64 (reforming judgment to reflect that appellant was convicted of

aggravated assault and not “aggravated assault against pb servant”); Rodriguez v.

State, No. 05-11-01734-CR, 2013 WL 438686, at *4 (Tex. App.—Dallas Feb. 5,

2013, no pet.) (mem. op., not designated for publication) (correcting code citation in

judgment). Accordingly, we modify the trial court’s judgment to reflect that the

“Statute for Offense” is “22.021(a)(2)(B)” rather than “22.02(a)(2)(B).”

        We affirm the judgment of the trial court as modified and grant counsel’s

motion to withdraw.2 See TEX. R. APP. P. 43.2(a). Attorney Calvin D. Parks must

immediately send the required notice and file a copy of that notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as

moot.




2
        Appointed counsel still has a duty to inform appellant of the result of this appeal
        and that he may, on his own, pursue discretionary review in the Texas Court of
        Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
        2005).
                                             4
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5